DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
II.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2021 has been entered.

Information Disclosure Statement
III.	The information disclosure statements (IDSs) submitted on September 9, 2021; November 5, 2021; and December 9, 2021 were filed after the mailing date of the Notice of Allowance on July 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance
	IV.	Claims 1-20 are allowed.

Reasons for Allowance
V.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found is Cai et al. (US 8,175,575 B2); Li ( US 2015/0223042 A1); and Singh et al. (US 2019/0037071 A1).
Cai teaches providing credit control for a session of roaming user in visited network including an OCF of a proxy OCS in a visited network 120 (see fig. 1 & fig. 4) generating a charging request for a home network (see col. 6, lines 31-43 and claim 1), the home OCS identifying a subscriber profile of a user and transmitting an online charging response message to the visited network that includes charging information of the roaming user (see col. 5, lines 54-61 & col. 6, lines 44-56 and Fig. 5).
Li teaches an independent roaming charging for a roaming user equipment in a visited network including a visisted charging device acquiring roaming service usage information of a roaming user equipment in the VPLMN, wherein the visisted charging device determines roaming charging information of the roaming user equipment based on a roaming charging policy, corresponding to the roaming user equipment, and the roaming service usage information (see abstract), wherein a roaming charging plan may be directly managed and controlled by the roaming operator instead of being managed and controlled by the home operator (see abstract).
Singh teaches providing roaming services to a wireless device (see paragraph [0029]), the roaming being authorized by a home location register (HLR) including a visited location register (VLR) contacting the HLR and requesting confirmation that the wireless device is authorized to roam on the visited network (see paragraph [0030]) and the HLR confirming to the VLR that the wireless device is authorized to use the roaming services of the visited network (see paragraph [0030], wherein the VLR subsequently settles accumulated charges for network services with the home network (see paragraph [0030]).
Claim 1 is allowed because Cai and Singh do not teach obtaining, by a home network, a request to authorize access of a roaming subscriber for a visited network; determining whether the request includes visited network charging information and visited network metric information; based on determining that the request includes the visited network charging information and the visited network metric information, determining whether one or more visited network metrics satisfy one or more threshold metrics for the roaming subscriber; and based on determining that the one or more visited network metrics satisfy the one or more threshold metrics for the roaming subscriber, authorizing access of the roaming subscriber for the visited network.
Claims 2-11 are allowed based on their dependence on allowed independent claim 1.
Claims 12 and 17 contain limitations similar to the ones recited above in claim 1.  Therefore, claims 12 and 17 are allowed for the same reasons given above regarding claim 1.
Claims 13-16 and 18-20 are allowed based on their dependence on allowed independent claims 12 and 17 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
VI.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        
December 28, 2021